—Order unanimously affirmed without costs. Memorandum: Family Court properly granted respondent’s objections to an order of the Hearing Examiner, who, following a fact-finding hearing, concluded that petitioner established a change of circumstances warranting upward modification of child support (see, Family Ct Act § 461 [b] [ii]). The only change of circumstance alleged by petitioner was that one of the parties’ four children had lived with respondent for two years beginning in September 1993. The order sought to be modified by petitioner directed respondent to pay support for all four children, and respondent had been paying support pursuant to that order even during the period that one child lived with him. Even assuming, arguendo, that petitioner established a change of circumstances, the kind of change involved here does not warrant an upward modification of respondent’s support obligation. (Appeal from Order of Oswego County Family Court, Roman, J.—Support.) Present—Pine, J. P., Lawton, Callahan, Doerr and Fallon, JJ.